         Case 1:20-cv-00175-RP Document 63 Filed 10/15/20 Page 1 of 3




                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF TEXAS
                                     AUSTIN DIVISION

DEAN CHASE,                                      §
                                                 §
       Plaintiff,                                §
                                                 §
vs.                                              §
                                                 §                    Civil No. 1:20-CV-175-RP
RYAN E. HODGE; HELPING HANDS                     §
CAPITAL, LLC; and STEPHANIE                      §
HODGE,                                           §
                                                 §
       Defendants.                               §


                             AMENDED SCHEDULING ORDER


       Pursuant to Federal Rule of Civil Procedure 16, the following Agreed Scheduling Order

is issued by the Court:

       1. A report on alternative dispute resolution in compliance with Local Rule CV-88 shall

be filed on or before July 31, 2020.

       2. The parties asserting claims for relief shall submit a written offer of settlement to

opposing parties on or before August 7, 2020, and each opposing party shall respond, in writing,

on or before September 7, 2020. All offers of settlement are to be private, not filed. The parties

are ordered to retain the written offers of settlement and responses so the Court may use them in

assessing attorney’s fees and costs at the conclusion of the trial.

       3. Each party shall complete and file the attached “Notice Concerning Reference to United

States Magistrate Judge” on or before July 31, 2020.




                                                 1
         Case 1:20-cv-00175-RP Document 63 Filed 10/15/20 Page 2 of 3




       4. The parties shall file all motions to amend or supplement pleadings or to join additional

parties on or before July 31, 2020.

       5. All parties asserting claims for relief shall file their designation of testifying experts

and serve on all parties, but not file, the materials required by Federal Rule of Civil Procedure

26(a)(2)(B) on or before December 14, 2020. Parties resisting claims for relief shall file their

designation of testifying experts and serve on all parties, but not file, the materials required by

Federal Rule of Civil Procedure 26(a)(2)(B) on or before January 13, 2021. All parties shall file

all designations of rebuttal experts and serve on all parties the material required by Federal Rule

of Civil Procedure 26(a)(2)(B) for such rebuttal experts, to the extent not already served, 15 days

from the receipt of the report of the opposing expert.

       6. An objection to the reliability of an expert’s proposed testimony under Federal Rule of

Evidence 702 shall be made by motion, specifically stating the basis for the objection and

identifying the objectionable testimony, within 11 days from the receipt of the written report of

the expert’s proposed testimony, or within 11 days from the completion of the expert’s

deposition, if a deposition is taken, whichever is later.

       7. The parties shall complete all discovery on or before January 29, 2021.

       8. All dispositive motions shall be filed on or before February 19, 2021 and shall be

limited to 20 pages. Responses shall be filed and served on all other parties not later than 14 days

after the service of the motion and shall be limited to 20 pages. Any replies shall be filed and

served on all other parties not later than 7 days after the service of the response and shall be

limited to 10 pages, but the Court need not wait for the reply before ruling on the motion.




                                                 2
         Case 1:20-cv-00175-RP Document 63 Filed 10/15/20 Page 3 of 3




       9. The Court will set this case for final pretrial conference at a later time. The final pretrial

conference shall be attended by at least one of the attorneys who will conduct the trial for each

of the parties and by any unrepresented parties. The parties should consult Local Rule CV-16(e)

regarding matters to be filed in advance of the final pretrial conference.

       The parties shall not complete the following paragraph. It will be completed by the Court

at the initial pretrial conference to be scheduled by the Court.

       10.   This    case   is   set   for    JURY      trial   commencing      at   9:00    a.m.    on

___________________________________________,
          June 14                            20________.
                                                21


       By filing an agreed motion, the parties may request that this Court extend any deadline

set in this Order, with the exception of the dispositive motions deadline and the trial date. The

Court may impose sanctions under Federal Rule of Civil Procedure 16(f) if the parties do not

make timely submissions under this Order.

                                   October 15                     20
       SIGNED on _____________________________________________, 20_______.



                                                  __________________________________
                                                  ROBERT PITMAN
                                                  UNITED STATES DISTRICT JUDGE




                                                  3
